DUFRESNE, Judge.
Defendant, Frank Williams, was charged by bill of information with violation of R.S. 14:62, Simple Burglary of a 1977 Oldsmobile Cutlass. On January 22, 1988, at arraignment, defendant entered a plea of not guilty.
A jury trial was held on July 25, 1988. The jury returned a verdict of guilty as charged. On July 29, 1988, the defendant was sentenced to serve two years in Parish Prison with credit for time served. He was further ordered to pay court costs.
A complete review of the record reveals no errors patent, except that in sentencing the defendant the court imposed an additional period of incarceration in the event the defendant fails to pay the court imposed court costs of $215.00.
The Louisiana Code of Criminal Procedure article 884 provides:
If a sentence imposed includes a fine or costs, the sentence shall provide that in default of payment thereof the defendant shall be imprisoned for a specified period not to exceed one year; provided that where the maximum prison sentence which may be imposed as a penalty for a misdemeanor' is six months or less, the total period of imprisonment upon conviction of the offense, including imprisonment for default in payment of a fine or costs, shall not exceed six months for that offense.
The Louisiana Supreme Court has established an exception to the above in State v. Lukefahr, 363 So.2d 661 (La.1978), cert. denied, 440 U.S. 981, 99 S.Ct. 1790, 60 L.Ed.2d 241 (1979). “In the case of an indigent defendant, it is impermissible to impose a prison term in lieu of fine payment that would result in the defendant’s serving a longer term than the statutory maximum for the offense.” At p. 666.
The statutory maximum penalty for conviction of violating R.S. 14:62 is a two thousand dollar fine and/or imprisonment with or without hard labor for a period not to exceed twelve years. Clearly defendant’s sentence of two years will not exceed the maximum if he is required to serve an additional thirty days in default of payment of the court costs.
Here the entire sentence imposed by the trial judge is quite lenient. When viewed under the present circumstances, we feel the additional thirty days in Parish Prison for failure to pay court costs does not violate one’s sense of justice.
Accordingly, the conviction and the sentence of the defendant are affirmed.
AFFIRMED.